Citation Nr: 1120531	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  09-16 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for gastrointestinal condition (also claimed as gastroesophageal reflux disease (GERD), acid reflex, hiatal hernia, and irritable bowel), to include as secondary to service-connected PTSD with secondary alcohol abuse.

2.  Entitlement to service connection for mild compression fracture of L5 and L3 vertebrae and osteopenia of the spine (claimed as back condition).

3.  Entitlement to service connection for right leg condition.

4.  Entitlement to service connection for left leg condition.

5.  Entitlement to service connection for right foot condition, to include jungle rot.

6.  Entitlement to service connection for left foot condition, to include jungle rot.

8.  Entitlement to an effective date prior to March 24, 2010 for a 70 percent evaluation for PTSD.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from February 1970 to October 1971.  He was stationed in Vietnam from July 1970 to July 1971.  There is also evidence of service in the Army Reserve.  

This matter is before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In April 2008, the RO denied service connection for mild compression fracture of L5 and L3 vertebrae and osteopenia of the spine, a gastrointestinal condition, a right foot condition, a left foot condition, a right leg condition, and a left leg condition.  
In February 2009, the RO increased the evaluation for service-connected PTSD with secondary alcohol abuse to 50 percent effective August 19, 2008; 100 percent from August 20, 2008 to October 27, 2008; and 50 percent from October 28, 2008.  The Veteran perfected an appeal with respect to the 50 percent evaluation only.  In April 2010, the RO increased the evaluation for PTSD with secondary alcohol abuse to 70 percent effective March 24, 2010.  The Veteran perfected an appeal with respect to the effective date only.  

In July 2010, the RO denied entitlement to TDIU.

The increased evaluation issue has been recharacterized to better reflect the procedural history.  The gastrointestinal and foot issues have been recharacterized to better reflect the Veteran's claim. 

The issues of entitlement to service connection for right leg condition, left leg condition, and mild compression fracture of L5 and L3 vertebrae and osteopenia of the spine, as well as the issue of entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT



1.  The competent and credible evidence of record does not support a finding of a current diagnosis of a chronic gastrointestinal condition.

2.  The competent and credible evidence of record does not support a finding of a current diagnosis of a right foot condition.

3.  The competent and credible evidence of record does not support a finding of a current diagnosis of a left foot condition.

4.  The Veteran's PTSD did not meet or approximate the criteria for a 70 percent evaluation prior to March 24, 2010.  



CONCLUSIONS OF LAW

1.  Service connection for a gastrointestinal disorder is not warranted.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).

2.  Service connection for a right foot disability is not warranted.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

3.  Service connection for a left foot disability is not warranted.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

4.  The criteria for an effective date earlier than March 24, 2010 for the assignment of a 70 percent disability evaluation for PTSD are not met.  38 U.S.C.A. §§ 5101, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1(p),(r), 3.400, 3.152, 3.155, 3.157 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by letters dated in October 2007 (service connection claims) and October 2008 (increased evaluation claim).  The notices substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  The October 2008 letter also included the general criteria for substantiating an increased evaluation claim, as well as the applicable diagnostic code for the increased evaluation.

In an April 2010 rating decision, the RO increased the evaluation for PTSD to 70 percent, effective March 24, 2010.  The Veteran filed a notice of disagreement 
with this decision in September 2010 taking issue with the effective date assigned.  An October 2010 letter addressed the criteria for assigning effective dates for VA benefits and addressed the criteria for assigning disability ratings.  The RO sent this letter after the Veteran appealed his effective date for the evaluation discussed above.  While the notice was not provided prior to the initial adjudication, the Veteran has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claim was subsequently readjudicated in a January 2011 supplemental statement of the case, following the provision of notice.  
  
In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).
                                                                                                                                                                                                   
VA has obtained service and VA treatment records, afforded the Veteran physical examinations, and provided the Veteran the opportunity to give testimony before the Board, which he declined.  The January 2008 and May 2010 VA examiners  questioned the Veteran about his feet, but noted that the Veteran did not give any complaints of foot conditions such as being cold or painful.  The October 2008 and March 2010 VA examiners reviewed the history, established clinical findings, and presented reasons for their opinions.  The VA examinations are deemed adequate for purposes of this appeal.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claim file.  

The Veteran has submitted private treatment records.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claim file.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time


II.  Service Connection

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A § 1110.  "Service connection" basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  Where chronicity of a disease is not shown in service, service connection may yet be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service.  A veteran may also establish service connection if all of the evidence, including that pertaining to service, shows that a disease first diagnosed after service was incurred in service.  38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Feet	

The Veteran seeks service connection for right and left foot conditions.   He has stated that he had problems with jungle rot and swelling while stationed in Vietnam.  He contends that he was treated in Vietnam for this condition.  He further contends that currently his feet "stay cold all the time and are painful."  

The July 1969 pre-induction examination report and the September 1971 separation examination report contain normal skin and foot evaluations.  In the accompanying 1969 medical history report, the Veteran initially checked the "yes" box for "foot trouble" but then crossed that out and checked the "no" box.  A June 1978 enlistment examination for the Army Reserve also contains normal skin and foot examinations.  STRs are negative of any complaints of, treatment for, or diagnoses of either a left foot or a right foot disorder, to include a skin condition.  

During an October 2002 VA general medical examination, the Veteran reported "almost constant problems with his skin" since Vietnam.  He stated that there had been times where he had a skin condition "from the tip of his toes to the armpit and even the glove on both dorsal and ventral surfaces."  Upon physical examination, both feet were somewhat cold.  The examiner could not feel the dorsalis pedis pulse and could not elicit ankle jerks.  There were no venous abnormalities of the lower extremities.   No skin condition was noted on either foot.  

A November 2002 VA skin examination report shows that the Veteran denied any skin condition involving his feet.  The Veteran's ankles and feet were within normal limits.    

A November 2002 vascular lab consultation record indicates that the Veteran was evaluated for cold feet and diminished pulses.  A lower extremity arterial study was normal for both feet.  The clinician noted there was no evidence of hemodynamically significant arterial disease at rest.

The January 2008 VA examiner noted that the Veteran did not give any complaints of foot conditions such as being cold or painful.

The medical evidence of record does not show a present disability in either the right or left foot, to include a skin condition.  Service connection cannot be granted if there is no present disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The preponderance of the evidence is against the claims; there is no doubt to be resolved; and service connection for right foot condition and left foot condition is not warranted.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Gastrointestinal Condition

The Veteran also seeks service connection for a gastrointestinal condition, to include as secondary to service-connected PTSD.

Service treatment records (STRs) reveal no treatment for, complaints of, or any diagnosis of gastrointestinal problems or disorders. 

Post service VA treatment records show no treatment for, complaints of, or any diagnosis of a current chronic gastrointestinal condition.  No hernia was noted upon examination in September 2003.  The Veteran underwent a routine colonoscopy in July 2008.  In December 2009, the Veteran denied a history of GERD.  

A March 2010 VA stomach examination report shows that the Veteran did not recall having reflux symptoms.  He denied a history of stomach or duodenal ulcer or disease.  He also denied a history of gastritis, hernia, and constipation.  The Veteran reported a remote history of his stool being relatively unformed, but this had subsided.  He indicated that he had taken Tagamet in the past, but was not sure why.  He denied current abdominal pains or cramps.  Upon examination, the abdomen was soft and non tender.  The examiner provided no diagnosis, noting that there were no records or current findings suggestive of an active gastrointestinal condition.  He reasoned that there are no VA, service, or other records of GERD, acid reflux, hiatal hernia, irritable bowel, or a condition causing diarrhea or constipation.  Also, the Veteran's active medication list does not include medication for a gastrointestinal disorder.

Service connection cannot be granted in the absence of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is no diagnosed current gastrointestinal condition.  Indeed, the Veteran has repeatedly denied the existence of any gastrointestinal symptoms.

The preponderance of the evidence is against the claim; there is no doubt to be resolved; service connection for a gastrointestinal condition is not warranted.

III.  Earlier Effective Date

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claimed reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(1)(2).

The RO originally granted service connection for generalized anxiety disorder (claimed as PTSD with insomnia) in December 2002.  A noncompensable evaluation was originally assigned.  In July 2003, the RO increased the evaluation to 30 percent.  In January 2006, the RO granted service connection for alcohol abuse, to include as secondary to service-connected general anxiety disorder, and PTSD; the RO included these disabilities in the assigned 30 percent evaluation. 

In April 2007, the Veteran filed an increased evaluation claim for PTSD.  The RO did not adjudicate the claim.  The Veteran filed another increased evaluation claim for PTSD in October 2008.  In February 2009, the RO granted a 50 percent evaluation, effective August 19, 2008, a temporary 100 percent evaluation under 38 C.F.R. § 4.29, effective September 17, 2008, and a 50 percent evaluation from October 28, 2008.  In April 2010, the RO granted a 70 percent evaluation, effective March 24, 2010.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities. Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. 
§§ 3.102, 4.3, 4.7.  In addition, the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4 will be considered, whether or not they were raised by the veteran, as well as the entire history of the veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation already has been established and an increased disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Different percentage ratings for different periods of time can be applied based on the medical evidence of record. Hart v. Mansfield, 21 Vet. App. 505 (2007).  Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.

PTSD is evaluated under Diagnostic Code 9411, which directs that the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 is to be applied.  Under that Formula, occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, warrants a 50 percent rating.

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, is rated 70 percent disabling.

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, merits a 100 percent rating.  38 C.F.R. § 4.130.

On October 2008 VA psychiatric examination, the examiner noted that the claim file and the Veteran's medical records were available and reviewed in conjunction with the examination.  The Veteran described an unstable childhood.  His parents divorced when he was five, and he starting drinking at the age of 15.  The Veteran began drinking heavily in Vietnam; he experimented with different drugs, but did not use them regularly.  He gave a history of one DUI.  The Veteran reported difficulty at work before retiring from an ammunitions depot in 2006.  He had completed an inpatient alcohol rehabilitation program in January 2008, and had been sober since then.  The Veteran had been married to his second wife for 20 years; he had significant contact with one of his two grandchildren.  He reported a good relationship with his family and a few friends, but had lost touch with several friends since quitting alcohol.  The Veteran reported being isolated since his retirement.  He watched television and golfed when the weather was nice.  

The examiner noted the Veteran's history of combat in Vietnam.  The Veteran reported nightmares, the frequency of which had increased since entering the residential PTSD program in October 2008.  He described avoidance behaviors.  The Veteran avoided talking about his service, or taking part in activities which reminded him of his experiences.  He avoided crowds.  The Veteran also reported sleep problems and depression.  He was occasionally irritable and had concentration problems.  The Veteran was hypervigilant, and reported panic attacks as often as two times a day.

On interview, the Veteran was clean and neatly groomed.  He was cooperative and friendly.  Speech was soft or whispered and slow.  His affect was normal and his mood was anxious.  Thought processes were unremarkable.  He denied hallucinations or delusions.  Insight and judgment were intact.  Recent memory was mildly impaired.  PTSD with alcohol dependence with partial remission was diagnosed, and a Global Assessment of Functioning (GAF) score of 53 was assigned.  The examiner opined that the Veteran exhibited a moderate level of symptoms of PTSD and depression, and moderate impairments in social and occupational functioning.  The examiner noted that the generalized anxiety disorder was likely an incorrect diagnosis.  She commented that there were a considerable amount of reminders as well as extreme startle reactions, which prompted the Veteran to retire as soon as he was age-eligible.  He had very few friends, but this was partly due to no longer having contact with his drinking buddies.  He had a good relationship with his wife and other family members.  He had very few hobbies or interests, which was associated with constant depression.

A GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."

A November 2008 VA treatment record shows that the Veteran had recently completed a residential PTSD program.  He stated that he was "worse off now than when [I] started."  The clinician noted that the Veteran had returned to "what sounded to be baseline functioning upon discharge."  The Veteran's main problem was feeling isolated.  The clinician noted that "it seems quite likely that part of the difficulty adjusting back to outpatient status is due to his attempt to manage that environment in a sober state for the first time in decades."  The Veteran reported anger problems and was afraid of what he might do.  He also reported poor sleep and nightmares.  The clinician noted that physiological reactions to certain reminders were "likely present."  He did not visit friends and family as much as he used to.  He reported that his concentration problems had gradually gotten worse.  The Veteran also reported exaggerated startle reactions.  He kept firearms at home, and indicated interest in applying for a concealed weapon permit; the clinician discouraged this idea, given the Veteran's anger problems.  He was appropriately groomed and casually dressed.  He was alert and oriented, and maintained appropriate eye contact.  His speech was clear and coherent.  Insight and judgment were fair.  Thought processes were linear and logical.  Affect was mildly anxious, and he became visibly distressed and tearful at one point when discussing his nightmares.  He described his mood as good, although the clinician noted that other statements he made conflicted with this assessment.  The Veteran reported "possible auditory hallucinations."   He denied current suicidal or homicidal ideations.  

Later that same month, the Veteran reported to his primary care provider that he continued to have PTSD symptoms, but was going to therapy and "dealing with his symptoms well."

A December 2008 VA treatment record shows that the Veteran reported having intrusive memories on a frequent basis.  He reported anxiety symptoms when faced with reminders such as the news, crowds, or loud noises.  He avoided these situations and isolated himself from his family.  The Veteran had periods of depression with social withdrawal and lack of interest in activities.  He denied suicidal or homicidal ideation.  He was alert, cooperative, and fully oriented.  Speech was clear.  Affect was even.  The Veteran described his mood as "okay."  Thoughts were logical and coherent.  He denied hallucinations.  

The evidence establishes that during the applicable time period, the Veteran had irritability, anger, panic attacks, nightmares, heightened arousal, and hypervigilance.  He reported greater social isolation.  He was also more depressed.  However, he was able to function on a daily basis with no difficulty.  He was married to his second wife of over 20 years, and had regular contact with a few friends and one of his grandchildren.  A GAF score of 53 indicates moderate impairment.

There is no evidence that the Veteran's PTSD impaired his performance of routine activities, his speech, his ability to function independently, his ability to control his impulses, resulted in spatial disorientation, or caused him to neglect his personal hygiene.  The evidence of record does not indicate that the Veteran was unable to establish or maintain effective relationships, which is a symptom of the severity noted for a 70 percent rating, as the Veteran lived with his wife, had some friendships, and maintained regular contact with a grandchild.  The November 2008 VA treatment note suggests the presence of auditory hallucinations; however, there is no evidence of persistent delusions or hallucinations during this time period.

The RO granted an increased evaluation of 70 percent for PTSD based on an March 24, 2010 VA examination, which showed moderate levels of PTSD and depression, and moderate levels of social and occupational functioning.  The examiner noted that the Veteran reported increased difficulty getting along with others, especially his wife, as well as an increase in depressed mood and irritability.  He struggled with memory, concentration, and motivation.  He reported that irritability and impulsivity negatively impacted his relationships, especially with his wife.  He was retired, but periodically helped out at his brother and sister's businesses.  These jobs required dealing with people, which the Veteran had trouble doing, and this difficulty affected the frequency of involvement with these jobs.  He reported depression and lack of motivation.  The examiner reasoned that it was possible the Veteran's alcohol use exacerbated depressive symptoms while reducing PTSD symptoms over the years, and therefore his sobriety may have led to an increase in PTSD and negative emotions.

The evidence of record for the entirety of the appeal period prior to March 24, 2010 does not support greater than a 50 percent evaluation for PTSD prior to that date and an earlier effective date for a 70 percent rating is not warranted.  

Consideration has been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra- schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular evaluation in this case are adequate.  Ratings in excess of that assigned are provided for certain manifestations of the service-connected disorder but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  The schedule both accounts for worsening of PTSD, and accurately reflects the current manifestations.  The evidence does show one period of hospitalization for PTSD.  However, there is no evidence of marked interference of employment, as the Veteran has not worked since 2006.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.


ORDER

Service connection for a gastrointestinal condition (also claimed as GERD, acid reflex, hiatal hernia, and irritable bowel), to include as secondary to service-connected PTSD with secondary alcohol abuse, is denied.

Service connection for a right foot condition, to include jungle rot, is denied.

Service connection for a left foot condition, to include jungle rot, is denied.

An effective date prior to March 24, 2010 for a 70 percent evaluation for PTSD is denied.


REMAND

Legs

The Veteran seeks service connection for right and left leg conditions.   He contends that he currently has a numb and tingling sensation in both legs.

The July 1969 pre-induction examination report and the September 1971 separation examination report show normal skin and lower extremities evaluations.  The accompanying 1969 medical history report shows that the Veteran checked the "yes" box for "leg cramps."  A June 1978 enlistment examination for the Army Reserve also shows normal skin and lower extremities evaluations.  STRs reveal no treatment for or complaints of any leg problems or disorders. 

During an October 2002 VA general medical examination, the Veteran reported "almost constant problems with his skin" since Vietnam.  He stated that there had been times where he had a skin condition "from the tip of his toes to the armpit and even the glove on both dorsal and ventral surfaces."  Upon physical examination, the examiner noted small moderate-sized patches and smaller ones in the mobiliform over the calf, the thigh, in a lesser extent on the dorsal and ventral aspects of the trunk.  The diagnosis was dermatitis secondary to Vietnam.  

A November 2002 VA skin examination shows that the Veteran complained of a skin rash that had started six months earlier.  It started on the right lateral leg just below the knee and spread over his legs and trunk.  He had been treated by a private dermatologist three or four times.  The examiner noted mild patchy chronic dermatitis on the outer and to a lesser extent posterior aspects of the Veteran's thighs and legs.  The diagnoses included patchy chronic dermatitis of the trunk and lower extremities, consistent with clothing-induced allergic contact dermatitis, partially treated.  The examiner stated that "[b]ased on history and physical examination it is unlikely that the patient's skin diseases are associated with military service."

A May 2008 VA treatment record shows that the Veteran complained of dry, scaly,  itchy skin on his legs.  The clinician diagnosed dry scaly skin on the legs and prescribed a hydrophilic ointment.  

A May 2009 VA treatment record shows that the Veteran continued to complain of dry itchy skin on his legs.  The clinician diagnosed dry skin on legs and recommended that the Veteran continue using the hydrophilic ointment.

The Veteran's statements regarding the continuity of his symptoms are credible and competent evidence of a chronic condition.  Furthermore, the Board notes that in a January 2006 rating decision granting service connection for PTSD, the RO conceded that the Veteran engaged in combat.  38 U.S.C.A. § 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  Rather, it aids the combat veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Id.

The Veteran has consistently maintained that, ever since service, he has had recurrent outbreaks of a skin condition on his legs.  An October 2002 VA examiner noted dermatitis on the Veteran's calves and thighs.  He determined that this disability was related to the Veteran's Vietnam tour.  However, a November 2002 VA examiner opined that the chronic dermatitis was not related to service.  The Veteran is currently being treated for a dry, itchy, scaly skin condition on his legs.  A VA examination is required in order to obtain a medical opinion as to whether any currently diagnosed skin condition on the Veteran's legs is related to the same skin condition he had during service.

Back

The Veteran seeks service connection for a back disability.  He contends that he injured his back (1) by carrying a heavy pack around while in the field in Vietnam, (2) by jumping to the ground from helicopters while in Vietnam, and/or (3) as a result of a truck accident that occurred in Vietnam.

STRs reveal no treatment for or complaints of any back problems or disorders.  Although there is no objective evidence to support a specific diagnosis in service, the Board accepts the Veteran's assertions of in-service back injury as credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154 (West 2002).

An October 2004 VA treatment record shows that the Veteran complained of  a "strange feeling" in his back since a rib fracture in the distant past.  The clinician noted that the Veteran's discomfort seemed to be musculoskeletal.  No diagnosis was provided.

A March 2007 VA treatment record shows that the Veteran complained of chronic back pain of 4-5 years' duration.  He reported injuring his back in a December 2006 motor vehicle accident, as well as another injury 3-4 years previously.  He had seen a chiropractor prior to the motor vehicle accident.  There was full range of motion, and his gait was described as "a little stiff."  X-rays showed osteopenia; mild compression fracture of L3 and L5 vertebra was also noted, although it was not clear if this condition was acute or chronic.  The diagnosis was osteopenia and mild compression fractures of L3 and L5.  Physical therapy was prescribed.  In April 2007, the Veteran reported a long history of back pain.  A bone density test showed osteoporosis.

During a January 2008 VA spine examination, the Veteran reported the onset of back pain in 1970.  He experienced occasional pain in Vietnam while carrying equipment and jumping from helicopters, but did not report it.  He also fell from a truck onto his back in Vietnam.  He acknowledged hearing a "pop" in 2002 while trying to lift something, and was treated at Patty A. Clay Hospital in Richmond, Kentucky.  He had had continued back pain since that time.  The Veteran reported a history of decreased motion and stiffness, and weekly flare-ups.  He was able to walk a quarter of a mile.  Upon physical examination, his gait was normal.  Motor, sensory, and reflex examinations were normal.  There was flexion to 90 degrees and extension to 30 degrees, with objective evidence of pain following repetitive motion.  The examiner reviewed service treatment records, VA treatment records, and the June 2002 private treatment records.  The private treatment records are not currently in the claim file, however, they reportedly showed an acute injury from a back strain after lifting a heavy object at home; X-rays showed an acute compression fracture of L5.  The diagnosis was mild compression fracture of L5 and L3 vertebrae (2002) and osteopenia of spine.  The examiner opined that he could not resolve this issue without resorting to mere speculation.  He noted that there was no evidence of any back problems until 2002.  He stated that "with no definitive documentation of events or complaints in the service, is difficult to make a determination."

As noted above, the Board finds that there was an in-service back injury.  Therefore, remand is required to determine the etiology of any current back disability.

TDIU

The Veteran filed an informal claim for TDIU in April 2007, which the RO failed to adjudicate.

The Veteran submitted a formal claim for TDIU in March 2010.  The claim was denied and the Veteran submitted an NOD.  No SOC has been issued.

The Veteran alleges that he is unemployable due to his service-connected PTSD, currently rated 70 percent disabling.  It appears that the RO's decision to deny the claim is not based on a VA examination to assess whether the Veteran is, in fact, employable.  Moreover, the TDIU issue is inextricably intertwined with the issues of entitlement to service connection for right leg condition, left leg condition, and back disability.  Thus, the Veteran's TDIU claim cannot be resolved pending the outcome of his other claims.  See Holland v. Brown, 6 Vet. App. 443 (1994). 

Accordingly, the case is REMANDED for the following action:

1. Once a signed release is received from the Veteran, obtain outstanding private treatment records from Patty A. Clay Regional Medical Center in Richmond, Kentucky from 2002.  A copy of any negative response(s) should be included in the claim file.

2. Ask the Veteran for any additional identifying information he may be able to provide, to include names, dates of treatment and locations of physicians or medical treatment facilities who have treated him for a back disability since 2002.  Acquire any such records after having received authorization and consent for release, and associate these records with the claim file.

3. Schedule the Veteran for a VA skin examination.  The claim folder must be reviewed in conjunction with the examination.  The examiner must opine as to whether any diagnosed skin condition on the Veteran's legs is at least as likely as not related to service.  The examiner should specifically comment on the October 2002 VA examination report, the November 2002 VA examination report, and the Veteran's May 2007 statement.

A full and complete rationale is required for all opinions expressed.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4. Return the claim file to the VA clinician who performed the January 2008 spine examination of the Veteran (A.T.).  The examiner must review the relevant medical evidence of record.  The examiner is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current lumbar disability began during service or is causally related to any incident of service.  The examiner must accept as fact that the Veteran injured his back during service while carrying heavy equipment and/or jumping to the ground from helicopters and/or falling off a truck.  The examiner must consider the October 2004, March 2007, and April 2007 VA treatment records.

The examiner must provide a cogent rationale for any opinion provided.

If the clinician who performed the January 2008 examination is not available to provide the requested addendum to the prior evaluation, the claim file must be referred to an appropriate medical professional for an examination for the purpose of determining the nature and etiology of any current lumbar disability.

The claim folder and a copy of this remand must be made available to the clinician for review.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5. Following adjudication of the above remanded claims, schedule an appropriate VA examination to determine employability.  The report of examination should include a detailed account of all manifestations of all service-connected disabilities found to be present.  All necessary tests should be conducted.

The examiner should review the evidence of record and provide an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities alone.

The claim folder must be made available to the examiner for review in conjunction with the examination.  The examiner must provide a detailed rationale for all opinions.

6. Then, readjudicate the TDIU claim .

7.  If any of the benefits sought remain denied, issue an SSOC and provide the Veteran and his representative an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


